UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - -· - - - - - - - - - - - - - - - - - -X
In re:

WONDERWORK, INC.                                                                Chapter 11

                           Debtor,
---------- -------------------------- X                                         CaseNo.No.16-13607(SMB)

VINCENT A. SAMA, as Litigation Trustee of the
WW LITIGATION TRUST,
                                                                                Adv. Pro. No. 18-01873 (SMB)
                                                  Plaintiff,

-against-                                                                       DECLARATION OF
                                                                                JOHN G. McCARTHY IN SUPPORT
BRIAN MULLANEY, HANA FUCHS,                                                     OF MOTION TO DISMISS OR IN
THEODORE DYSART, RAVI KANT, JOHN J.                                             THE ALTERNATIVE FOR A MORE
CONEYS, STEVEN LEVITT, CLARK KOKICH,                                            DEFINITE STATEMENT
STEVEN RAPPAPORT, RICHARD PRICE, and
MARK ATKINSON,

                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          JOHN G. McCARTHY, pursuant to 28 U.S.C. § 1746, declares:

          1.        I am a member of the bar of this Court and a partner with the law firm of Smith,

Gambrell & Russell, LLP, counsel to defendants Steven Levitt, Clark Kokich, Steven Rappaport

and Richard Price (the "Moving Defendants") in the above-captioned adversary proceeding (the

"Adversary Proceeding").

         2.         I submit this Declaration in support of the Moving Defendants' motion for entry

of an Order by the District Court dismissing the claims as asserted against them in the Chapter

11 Trustee's Adversary Complaint, or in the alternative for a more definite statement. A true and

correct copy of the complaint (the "Complaint") in the adversary proceeding pending in the




                                                                                                      SGR/20804192.1
United States Bankruptcy Court for the Southern District of New York (the "Adversary

Proceeding") is attached hereto as Exhibit A.

        3.     The Adversary Proceeding is associated with the Chapter 11 bankruptcy case filed

by WonderWork, Inc. ("WonderWork"). The Complaint makes repeated references to a report

issued in the main bankruptcy case by a court-appointed examiner (e.g., Complt.    ,r,r 1, 2, 26 -   34,

56, 95, 105, 122, 169). The Examiner's Report is Docket No. 303 in the main case. Relevant

pages of the Examiner's Report are attached hereto as Exhibit B.

       4.      The Examiner's Report cited to, and relied upon, hundreds of exhibits that were

similarly filed on the docket of the main bankruptcy case. Exhibit C hereto is referred to in the

Examiner's Report as Document Exhibit 193.

       5.      A copy of Document Exhibits 75 and 76 to the Examiner's Report, minutes from

WonderWork's Board of Directors Meetings held on December 23, 2015 and March 8, 2016, are

attached hereto as Exhibit D.

       6.      A copy of "Mullaney Exhibit 41" to the Examiner's Report, the Employment

Agreement of defendant Brian Mullaney, is attached hereto as Exhibit E.

       7.      The Trustee has also filed an adversary proceeding against KPMG LLC entitled

Vincent Sama as Litigation Trustee of the WW Litigation Trust v. KPMG LLC, Adv. Pro. No. 18-

1868 (SMB) (Bankr. S.D.N.Y) (the "KPMG Complaint"). A true and correct copy of the KPMG

Complaint is attached hereto as Exhibit F.

       8.      The Moving Defendants do not (and will not) consent to the Bankruptcy Court

entering final judgment on any of the claims asserted against them in the Adversary Proceeding.

       9.      The Moving Defendants do not consent to the Bankruptcy Court finally deciding

this motion.



                                                 2
                                                                                       SGR/20804192.1
I declare under penalty of perjury that the foregoing is true and correct

Executed on April 2, 2019.




                                         3
                                                                            SGR/20804192.1
